Citation Nr: 1426659	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-27 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for migraine variant-type headaches.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to August 1991, August 2005 to August 2006, and October 2008 to November 2009, including service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appellant testified at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing has been associated with the claims file.  

The issues of the Veteran's entitlement to service connection for a left knee condition and his entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On May 1, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claim for an increased rating for migraine variant-type headaches s is requested.

2.  Resolving all doubt in favor of the Veteran, sleep apnea was incurred as a result of the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the Veteran's claim for an increased rating for migraine variant-type headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn his appeal with regard to his claim for an increased rating for migraine variant-type headaches and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this issue and it is dismissed.

II.  Claim of Service Connection for Sleep Apnea

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran is currently being treated for sleep apnea, which he reported during his September 2010 examination was diagnosed "around 2007."  The Veteran contended during his May 2013 hearing that he believes his sleep apnea was caused by his exposure to burning materials during his service in Iraq.  He reported that he did not became aware that he had sleep problems until his wife pointed it out to him within the first month of his discharge from service in August 2006, did not notice any problems sleeping or sluggishness while he was deployed in Iraq, and was unsure whether he fell asleep easily during service.  Consistent with the Veteran's reports, his wife asserted in a May 2013 statement that the Veteran's sleep problems became apparent to her in September 2006. 

Review of the record reveals that the Veteran's STRs are negative for any complaints, reports of symptoms, or diagnoses of sleep problems before his August 2006 discharge.  However, in the Veteran's October 2011 substantive appeal (Form 9), the Veteran stated that he did not notice being tired during his deployment because he believed that it was normal and expected that he would be tired.

As to post-service evidence, VA treatment records dated April 2008 indicate that the Veteran's sleep apnea is multifactorial and is more related to habitus and smoking.  Notably, however, the reporting clinician did not provide a rationale to support this conclusion, and thus, the Board finds that this opinion is not sufficient to show that there is no nexus between the Veteran's sleep apnea and his active service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) ("[e]xamination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").

The examiner who conducted the September 2010 VA examination also concluded that the Veteran's sleep apnea is not related to his service.  The examiner explained that review of the Veteran's medical records shows that he was diagnosed with sleep apnea in July 2008 by way of a sleep study and reported symptoms of sleep apnea starting in February 2008, which is after the Veteran's discharge from the period of service to which he attributes his condition.  The Board notes that the examiner's rationale for finding that there is no nexus between the Veteran's service and the claimed condition is flawed because an in-service diagnosis is not required in order to support a grant of service connection, and the Veteran's and his wife's competent and credible statements show that symptoms of the Veteran's sleep apnea were noticeable within one month of his discharge in August 2006, which is well before February 2008.  As a result, the Board assigns little probative value to the examiner's opinion.  Madden, 125 F.3d at 1481 (the Board is charged with the duty to assess the credibility and weight given to evidence).

Overall, in light of the Veteran's credible statements that he believed his in-service fatigue was normal, his wife's observations within one month of his discharge, and the continuation of the Veteran's symptomatology from discharge to present, the Board finds that the evidence shows that his sleep apnea had onset during and was caused by his active service.  Thus, service connection is warranted.


ORDER

The appeal concerning the Veteran's entitlement to an increased rating for migraine variant-type headaches is dismissed.

Service connection for sleep apnea is granted.


REMAND

Review of the record reveals that VA has not provided an examination with regard to the Veteran's claim for a left knee condition.  Based on the Veteran's competent and credible reports of in-service onset of this condition, the Board finds that VA should schedule the Veteran for an examination to assess the nature of his left knee condition and obtain a definitive opinion concerning whether it may be attributed to his service or the Veteran's service-connected right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board finds that, during his May 2013 hearing, the Veteran raised the question of whether he is unemployable due to his service-connected disabilities under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A January 2011 statement by one of the Veteran's former supervisors also raises the question of the Veteran's employability.  As he has appealed the RO's denial of a higher rating, the Board has jurisdiction over the issue of whether a TDIU is warranted.  See id. at 454-55.  Further, at the hearing, the Veteran contended that his posttraumatic stress disorder (PTSD) has worsened, raising the issue of his entitlement to an increased rating for PTSD.  Because this raised claim is inextricably intertwined with the TDIU claim, the Board finds a contemporaneous VA psychiatric examination is necessary to adjudicate both this claim and the Veteran's TDIU appeal.  In addition, on remand, VA must obtain a medical opinion as to whether his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

In addition, the most recent VA treatment records in the Veteran's file are dated March 2012.  On remand, all pertinent, outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter that provides notice as to what evidence is necessary to substantiate claims for a higher rating for psychiatric disability and to a TDIU and VA's and the Veteran's responsibilities to provide evidence.  

2.  The RO should notify the Veteran that he may submit statements from himself and others who have observed the Veteran, describing their impressions of the impact that his service-connected disabilities have had on his ability to work.  Also notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of the symptomatology that contributed to his left knee condition, to include during or after any period of service and since separation.  He should be provided an appropriate amount of time to submit this lay evidence.
   
3.  Obtain and associate with the Veteran's file VA treatment records dated from March 2012.  All development efforts should be documented and obtained records should be associated with the file.  Any negative responses should be associated with the file.

4.  Obtain authorization for, and associate with the Veteran's file, any available additional records of any treatment identified by the Veteran as being relevant to his left knee condition and service-connected disabilities.  

5.  Schedule the Veteran for a VA examination to determine the nature, etiology, and onset of any identified left knee condition.  All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

Specifically, the examiner is requested to offer an opinion as to the etiology and/or onset of any diagnosed condition.  The examiner must opine as to whether it is at least as likely as not that any left knee condition found to be present was incurred in or aggravated by the Veteran's service, was caused or aggravated by his service-connected right knee disability, or is otherwise related to his service.  

6.  Schedule the Veteran for a VA psychiatric examination to assess the nature and severity of his psychiatric disability.  The examiner must identify the nature and severity of the Veteran's psychiatric symptoms and indicate the impact of the condition both socially and occupationally.  The examiner should also estimate the Veteran's GAF scale score.

7.  After completing the above development, schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, in order to determine entitlement to a TDIU.

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must take into consideration the Veteran's level of education, training, and previous work experience.  For this purpose, notify the examiner that the Veteran's service-connected disabilities are: (1) PTSD; (2) migraine variant-type headaches; (3) tinnitus; (4) residuals of right ankle sprain; (5) left gluteal meatus muscle tendinosis; (6) chondromalacia patella of the right knee; and (7) sleep apnea.  If service connection for a left knee condition is granted before this examination is conducted, that disability should be noted as well.

The claims folder, and any newly associated evidence, must be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.
   
8.  Then adjudicate the Veteran's claim for a higher rating for his PTSD and thereafter readjudicate the appeal, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


